DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
Claims 1-20 are presented for Examination on the Merits.


Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Amend as follows  “…wherein the first control channel resources have a time domain length longer than that of the second control channel resources…”;  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “…first terminal device to transmit data channels…” in line 15, it is not clear how a network/device transmits channels, a device within a network can only transmit “data” within a channel not the entity of the channel itself.
Similarly, Claims 7 and 12 recite similar phrases and rejected for same reasonings.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,7-8,12-13,15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2018/0376525 A1) hereinafter as Feng in view of Kim et al (US 2017/0012753 A1) hereinafter as Kim.
Regarding Claim(s) 1, Feng discloses  a method for device-to-device (D2D) (See Fig(s). 1-3 with v2v communications) communication comprising: 
determining, by a first terminal device. first control channel resources from 5pre-configured resources pool available for transmission of first resources scheduling information (See Fig(s). 3 See ¶ 10,  the sidelink data and the transmission parameter thereof may be transmitted only by randomly selecting a sidelink resource from a preconfigured resource pool statically stored in the terminal)  sidelink resource pool information and determining second control channel resources from pre-configured resources pool available for transmission of second resources scheduling information (See ¶ 10, 170,  the D2D terminals or the OBU terminals may randomly select transmission resources from a sidelink resource pool broadcast by the base station through system information or a preconfigured resource pool);
wherein the first control channel resources have a time domain length longer that of the second control channel resources (See ¶ 187, a time-domain length may be semi-statically configured by the first system information See Fig(s). 5 step s218, thus the length may be longer or shorter based on the physical control signaling requirements; and 
transmitting, by the first terminal device, the first resources scheduling information on the first control channel resources, and transmitting the second resources scheduling information on the second control channel resources (See ¶ 75-76, See Fig(s). 5 the transmitting terminal 25 receives the first physical control signaling according to the first transmission resource configuration information received in S103… the first physical control signaling includes second transmission resource configuration information):
 wherein the first resources scheduling information is used by a second terminal device to determine data channel resources available for the first terminal device to 15transmit data channels (See ¶ 77-79… the second transmission resource configuration information may be transmission resource configuration information for third system information to be transmitted and the second resources scheduling information is used by a third terminal device to determine the data channel resources).
Feng fails to disclose the second terminal device is capable of detecting resources scheduling information based on the time domain length of the first control channel resources, and the third terminal device is capable of detecting resources scheduling information based on the time domain 20length of the first control channel resources and/or the time domain length of the second control channel resources.  
Kim discloses second terminal device is capable of detecting resources scheduling information based on the time domain length of the first control channel resources See ¶ 20.., the D2D synchronization channel can deliver information about resources used for transmitting a scheduling assignment for requesting resources for a data channel, control channel, and discovery channel), and the third terminal device is capable of detecting resources scheduling information based on the time domain 20length of the first control channel resources and/or the time domain length of the second control channel resources  (See ¶ 417, 419, 448,   length of the GP in the time domain can be set to have various values. For example, the length of the GP can be shorter than one symbol, equal to one symbol, or longer than one symbol).
 Varying time domain lengths due to GPs allows for uplink and downlink transmissions not to interfere or cause overlapping transmissions to occupy others users timeslots.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kim within Kim, so as to have varying time domain lengths with different GPs and thus allowing for uplink and downlink transmissions not to interfere or cause overlapping transmissions to occupy others users timeslots.

Regarding Claim(s) 2, 13, Feng discloses the second control channel resources are located between the first control channel resources and the data channel resources in a frequency domain: or 25the data channels are located between the first control channel resources and the second control channel resources in a frequency domain: or the first control channel resources are located between the second control channel resources and the data channel resources in a frequency domain (See ¶ 182   a central segment of the sidelink transmission bandwidth is always occupied for transmitting the first system information and the second system information in the frequency domain).

Regarding Claim(s) 3, 16, Feng discloses wherein the resources pool available for transmission of the second resources scheduling information comprises frequency domain resources of a preset size at an end of each of a plurality of sub-bands (See ¶ 9, 42, 48 See Fig(s). 1, the base station periodically broadcasts system information of a semi-static resource pool, and the OBU terminal may randomly select a sidelink resource from the resource pool to transmit the sidelink data).

	Claims 7 and 12 recite features similar to Claim 1 and thus rejected for same reasonings.
	
Regarding Claim(s) 8, 15, Feng discloses  receive indication information transmitted by a network device. wherein the 20indication information is used to indicate a position of a start resources block in the resources pool available for transmission of the second resources scheduling information (See ¶ 187 the frequency-domain resource may be preconfigured, a starting location of the time-domain resource is also preconfigured, and a time-domain length may be semi-statically configured by the first system information). 

Regarding Claim(s) 20, Feng discloses wherein the second control channel resources are aligned with a time domain start position of the data channel resources, and/or the second control channel resources are aligned with a time domain end position of the data channel resources (See ¶ 187, a starting location of the time-domain resource is also preconfigured).

Allowable Subject Matter
Claims 3, 5-6, 9-11, 14,17-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411